ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Smith (US 5163865 A) discloses, an improved embodiment of guillotine-type cutting mechanism 6 uses an ultrasonically assisted knife as illustrated in FIG. 5. In this optional embodiment, plunger 23 and fixed knife jaw 25 are separated by piezoelectric crystal 44 and resilient cushion 45. Excited by appropriate voltage and frequency from sinusoidal electrical source 46, piezoelectric crystal 44 undergoes mechanical strain at a like frequency, imparting vibrations into the assembly comprising resilient cushion 45, fixed knife jaw 25, removable knife jaw 26 and razor blade 27. Frequency of electrical source 46 is chosen such that assembly vibrates in a mode of resonance, producing a standing wave across the assembly having displacement nodes 47 and peaks 48 occurring such that one displacement peak aligns with edge of razor blade 27. The ensuing rapid motion of the edge of razor blade 27 imparts energy into the cutting process, enhancing the knife effectiveness particularly in durable materials such as frozen fish flesh.
Ohnishi (WO 2017082350 A1) discloses, FIG. 1 is a diagram showing an example of a typical structure of a bolted Langevin type ultrasonic transducer. The bolt-clamped Langevin type ultrasonic vibrator 1 includes a pair of metal blocks 2a and 2b sandwiched between polarized piezoelectric elements (eg, piezoelectric ceramic sheets such as PZT sheets) 3a and 3b, and a metal block using bolts 4 2a and 2b are clamped together. In FIG. 1, the arrow written in the piezoelectric element indicates the polarization direction. The piezoelectric elements 3a and 3b are connected to electrode pieces (usually using electrode pieces such as phosphor bronze) 5a and 5b used as terminals for applying electric energy.
Kim (WO 2016089108 A1) discloses, A support part 563 is provided between the first region 561 and the second region 565 so that the first region 561 and the second region 565 are spaced apart from each other. The support portion 563 extends in the circumferential direction. The support part 563 is provided with a piezoelectric element 563a. The piezoelectric element 563a is provided at a radially outer side of the support part 563. The piezoelectric elements 563a may be provided in plurality in a circumferential direction. The support part 563 may extend in the circular direction and protrude outward in the radial direction. The piezoelectric element 563a may be provided inside the outwardly protruding support part 563.The support 563 may be formed to be concave radially inward. A piezoelectric element 563a may be inserted into an outer side of the recessed support portion 563. Accordingly, when electricity is supplied to the piezoelectric element 563, the piezoelectric element 563 may be vibrated to further increase the juice power of the juicer according to the present invention. The piezoelectric element 563a is provided in the support portion 563, and the first region 561 is positioned at one side in the longitudinal direction, and the second region and the third region are positioned at the other side, and vibration is transmitted to both sides, thereby preventing the clogging of the juice hole. The amplitude of the generated vibration can be maintained at the maximum.
Wang (WO 2013143430 A1) discloses, a food processor having an electric air extraction pump (6) and foodstuff liquid vacuumizing and producing method, the food processor comprising a shredding cutter device (4), a machine head (1) or a machine base (1), a motor, a container (2) and a control circuit board; the container (2) has a sealing device with or without a heating device; the electric air extraction pump (6) is disposed on the machine head (1), the machine base (1), the sealing device (9), the container (2) or a container handle (22) of the food processor; the air extraction port (7) of the electric air extracting pump (6) is located in the container (2) above the foodstuff liquid level, and an air exhaust port (8) communicates with the exterior of the container (2); the electric power source of the electric air extraction pump (6) is an independent motor, an electromagnetic vibration device, a piezoelectric ceramic vibration device or the pulverizing device motor of the food processor. The container of the food processor is sealed, and the electric air extraction pump (6) is used to pump out the air in the container (2), and then the foodstuffs in the container (2) of the food processor are shredded and heated in a vacuum, thus greatly reducing and preventing oxidation of the foodstuff liquid in the shredding and heating process, and reducing nutrition loss while maintaining good taste and appearance color.
Dovnie (GB 2497083 A) discloses, a kitchen machine, such as a food processor, that employs a bladed member comprising a blade-carrying disc 12 rotated just beneath the lid of a processing bowl, has a vibratory element, such as a piezoelectric device, mounted on the disc, or on the blade itself, and driven by a voltage waveform that causes the element to vibrate whilst the disc is in rotation. The waveform may be generated within a base unit of the food processor and supplied to the vibratory element by way of slip rings 20, 22 which may be exposed on the disc and contacted by brushes 26, 28 mounted under the lid, or concealed within a drive shaft used to convey the rotational drive to the disc from a motor housed in the base unit. The vibrations, superimposed on the conventional mechanical rotation of the bladed member, improve the cutting action of the blade and thus reduce the amount of energy needed to drive the blade through foodstuffs.
Tierce (EP 1955832 A1) discloses, at its proximal end 100a opposite to the blade 102, the bar 100 is firmly fixed to the vibrating means 11. These vibrating means 11 make it possible to generate longitudinal vibrations in the bar 100, that is to say vibrations oriented in the direction parallel to the longitudinal axis A of the bar 100. The structure and operation of these vibrating means 11 are known and therefore will not be detailed. It is simply recalled that these means of Vibration 11 comprises in the usual manner an electrically powered piezoelectric transducer, and a coupling element between this piezoelectric transducer and the bar 100, this coupling element allowing the amplification of the longitudinal vibrations generated by the piezoelectric transducer. In the particular example illustrated on Figures 1 to 4 these vibrating means 11 are advantageously housed in a cylindrical casing, also acting as a gripping handle for the cutting device 1.
Capodieci (US 20040134327 A1) discloses, a power supply furnishes electrical energy to a converter, wherein high frequency (20 KHz or higher) electric energy is transduced into vibratory mechanical motion, preferably by a plurality of piezoelectric transducer devices. The output of the converter may be amplified, if needed, in what is termed a booster assembly, which also provides a second clamping point at its nodal ring for mechanical stability. The output end face of the booster is secured by suitable means to an upper or input end 22 of ultrasonic horn 20. Cutting tool 30 is operatively connected or mounted with respect to ultrasonic resonant horn 20, preferably at a lower or output end 24 of ultrasonic horn 20. For example as shown in FIGS. 1 and 4-6, cutting tool 30 is integrated with, connected to or otherwise mounted to ultrasonic horn 20.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The office of Tayler Johnson was called on 7/29/2022 for authorization of this examiner’s amendment. The application has been amended as follows:
Regarding claim 14, in line 2, delete [[10]] and replace with 9, since claim 10 is already canceled. 

Reasons for Allowance
Allowance of claims 9, 13-17, 20 is indicated because the prior art of record (Tanioka in view of Onishi) do not disclose/suggest the combination of “a driving screw main body including an installation groove formed therein along a longitudinal direction and having an open end facing a housing has a built in motor, and a closed end opposite to the open end, wherein a support body inserted into the installation groove having a longitudinal distal end facing the closed end inside the installation groove formed an installation space therebetween, wherein an auxiliary support body provided in the installation space between the distal end of the support body and the closed end of the installation groove of the driving screw main body, and the piezoelectric elements provided in the installation space and surrounded the auxiliary support body therein” as cited in claim 9.
The prior art of record (Tanioka in view of Onishi) do not disclose the combination of elements above. Tanioka discloses, a driving screw main body including an installation groove formed therein along a longitudinal direction and having two open ends, and a support body inserted into the installation groove from one open end to another open end. Onishi only teaches, the piezoelectric elements provided in the installation groove.
Therefore, Tanioka and Onishi does not explicitly disclose, a closed end opposite to the open end so as the support body inserted into the installation groove having a longitudinal distal end facing the closed end inside the installation groove formed an installation space therebetween, wherein an auxiliary support body provided in the installation space between the distal end of the support body and the closed end of the installation groove of the driving screw main body, and the piezoelectric elements provided in the installation space and surrounded the auxiliary support body therein.


    PNG
    media_image1.png
    398
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    349
    457
    media_image2.png
    Greyscale

Hence,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Tanioka), such as “a driving screw main body including an installation groove formed therein along a longitudinal direction and having an open end facing a housing has a built in motor, and a closed end opposite to the open end, wherein a support body inserted into the installation groove having a longitudinal distal end facing the closed end inside the installation groove formed an installation space therebetween, wherein an auxiliary support body provided in the installation space between the distal end of the support body and the closed end of the installation groove of the driving screw main body, and the piezoelectric elements provided in the installation space and surrounded the auxiliary support body therein” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761